Title: To Alexander Hamilton from William S. Smith, 15 March 1800
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir.
            Union Brigade March 15th. 1800
          
          I have the honor of Submitting to your perusal, a Letter addressed to me by Capt. Kirkland—and an examination of Doctor Douglass—and Sergeant Chase—to which I beg leave to refer you, as explanatory of the Circumstances which took place, between Capt. Kirkland & Mr. Gridley, as stated in the affidavits which you forwarded and requested me to enquire into—and report—
          I have the Honor to be, with great respect—Sir, Your most Obedt. Humble Servt.
          
            W. S. Smith Lt. Colo. of ye. 12th
          
        